The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The following is an examiner’s statement of reasons for allowance: 
The applicant claims a drum cartridge including a photosensitive drum; a drum cleaner having a cleaning member to remove residual toner from the photosensitive drum and a cleaning housing to store residual toner; a first drum side plate; a second drum side plate; a pipe located between the first and second side plates having a first end of the pipe connected to the first side plate, the second end of the pipe connected to the second side plate, and a residual toner discharge hole; a conveyor device transferring toner from the cleaning housing to the pipe; and a receiving part to receive a toner cartridge that has a residual toner receiving hole and which is rotatable between a first position and a second position such that the residual toner discharge hole does not face the residual toner receiving hole of the toner cartridge when in the first position and the residual toner discharge hole faces the residual toner receiving hole of the toner cartridge when in the second position which is not taught or suggested by the prior art of record (italics indicate patentable subject matter). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yamada et al. is the patented parent application. 

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT B BEATTY/Primary Examiner, Art Unit 2852